Citation Nr: 9928544	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from November 1942 to November 
1943.  In March 1944, the Murfreesboro, Tennessee, Regional 
Office established service connection for bilateral hearing 
loss disability and assigned a 30 percent evaluation for that 
disability.  In June 1956, the Nashville, Tennessee, Regional 
Office (RO) proposed to sever service connection for 
bilateral hearing loss disability.  In December 1956, the RO 
effectuated the proposed severance.  The veteran did not 
submit a notice of disagreement with the adverse decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 RO decision which 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss disability and 
denied an increased disability evaluation for the veteran's 
service-connected arthritis of C6, L4, and L5.  In July 1997, 
the veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In September 1997, 
the RO recharacterized the veteran's service-connected spinal 
disabilities as cervical spine arthritis evaluated as 20 
percent disabling and lumbar spine arthritis evaluated as 20 
percent disabling.  In January 1998, the veteran expressed 
his satisfaction with the evaluations assigned for his 
cervical spine and lumbar spine disabilities.  In April 1998, 
the veteran was afforded a hearing before the undersigned 
Member of the Board sitting at the RO.  In September 1998, 
the Board determined that new and material evidence had not 
been submitted to reopen the veteran's claim of entitlement 
to service connection for bilateral hearing loss disability.  
The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In [redacted](U.S. Vet. App.[redacted]), the Court granted 
the Appellee's Motion to Remand; vacated the Board's 
September 1998 decision; and remanded the veteran's claim to 
the Board for further action.  The veteran has been 
represented throughout this appeal by the American Legion.  



FINDINGS OF FACT

1.  In June 1956, the RO proposed to sever service connection 
for bilateral hearing loss disability.  In December 1956, the 
RO effectuated the proposed severance.  The veteran did not 
submit a notice of disagreement with the adverse decision.  

2.  The documentation submitted since the December 1956 RO 
decision is relevant and probative of the issue at hand.  

3.  Non-disqualifying bilateral hearing loss disability is 
noted in the report of the veteran's November 1942 physical 
examination for service entrance.  Bilateral hearing loss 
disability which rendered him unfit for further active 
service is reflected in the report of the veteran's October 
1943 physical examination for service separation.  

4.  The veteran's preexisting bilateral hearing loss 
disability has been objectively shown to have increased in 
severity during wartime service.  


CONCLUSIONS OF LAW

1.  The December 1956 RO decision severing service connection 
for bilateral hearing loss disability is final.  New and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for a bilateral hearing loss disability 
has been presented.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998).  

2.  Bilateral hearing loss disability was aggravated during 
wartime service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
1991); 38 C.F.R. § 3.306 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the Court has held that:

[T]he Secretary must first determine 
whether the veteran has presented new and 
material evidence under 38 C.F.R. 
§ 3.156(a)(1998) in order to have a 
finally denied claim reopened under 38 
U.S.C. § 5108.  Second, if new and 
material evidence has been presented, 
immediately upon reopening the claim the 
Secretary must determine whether, based 
upon all the evidence of record in 
support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the 
original claim) is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may 
then proceed to evaluate the merits of 
the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 
5107(a) has been fulfilled.  

Winters v. West, 12 Vet. App. 203, 206 (1999), citing Elkins 
v. West, 12 Vet. App. 209 (1999).  


I.  Prior Final RO Decision

The evidence upon which the RO formulated its December 1956 
decision severing service connection may be briefly 
summarized.  The report of the veteran's November 1942 
physical examination for service entrance notes that he 
exhibited right ear auditory acuity of 12/20 and left ear 
auditory acuity of 10/20.  A diagnosis of bilateral defective 
hearing was advanced.  The examiner commented that the 
veteran's bilateral hearing loss disability was not 
disqualifying.  Army hospital summaries dated in December 
1942, February 1943, and November 1943 note that the veteran 
exhibited bilateral auditory acuity of 5/20 and was diagnosed 
with "old" bilateral defective hearing of undetermined 
cause.  The report of his October 1943 physical examination 
for service separation states that the veteran exhibited 
bilateral auditory acuity of 5/15.  The veteran was diagnosed 
with bilateral defective hearing of undetermined cause which 
rendered him unfit for further active service.  The Army 
examiner concluded that the veteran's bilateral hearing loss 
disability existed prior to service entrance and was not 
aggravated by his period of active service.  

The report of an April 1944 VA hospital summary notes that 
the veteran complained of bilateral hearing loss disability 
of many years' duration.  He clarified that he had "been 
deaf most all of his life."  A diagnosis of partial 
bilateral deafness was advanced.  The report of a January 
1948 VA examination for compensation purposes conveys that 
the veteran reported having bilateral hearing loss disability 
"as long as he can remember;" being "deferred by the Army 
for some time" due to his hearing loss disability; and 
subsequently being inducted into the Army where he was 
assigned to a field artillery battalion wherein he was a 
member of a 105 millimeter howitzer gun crew.  He clarified 
that he was unsure whether his hearing loss disability had 
been worsened by the noise associated with his exposure to 
nearby artillery fire.  On examination, the veteran exhibited 
bilateral auditory acuity of 5/20.  The veteran was diagnosed 
with bilateral nerve type impaired hearing of undetermined 
cause.  The report of a January 1951 VA examination for 
compensation purposes states that the veteran reported a 
history of "bilateral deafness" since the age of three 
which progressed in severity at intervals including during 
active service.  He was again diagnosed with bilateral nerve 
type deafness of undetermined cause.  


II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1998) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the December 1956 RO decision 
severing service connection for bilateral hearing loss 
disability consists of VA examination and clinical 
documentation; private clinical documentation; the 
transcripts of the July 1997 and April 1998 hearings on 
appeal; and written statements from Leona Maples, Decue 
Nerren, Evon Vires, David L. Farr, Ruby A. Mullen, and the 
veteran.  A November 1995 written statement from John J. 
Shea, Jr., M.D., conveys that the veteran reported a history 
of bilateral hearing loss disability prior to active service; 
exposure to loud noise during active service; and an 
associated increase in his hearing impairment.  The doctor 
concluded that the veteran currently exhibited severe hearing 
loss disability "which was and is clearly service related."  
The Board finds that this additional evidence is new and 
material as to the issue of the veteran's entitlement to 
service connection for a bilateral hearing loss disability 
and is therefore sufficient to reopen the his claim.  

The veteran has addressed the merits of his claim during the 
pendency of the instant appeal.  He has presented arguments 
and evidence in support of his claim of entitlement to 
service connection.  Therefore, the Board concludes that he 
would not be prejudiced by the Board's addressing the merits 
of his reopened claim for service connection.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  


III.  Service Connection

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  The specific finding 
requirement that an increase in disability is due to the 
natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service.  Consideration will 
be given to the circumstances, conditions, and hardships of 
service.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during wartime service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to wartime service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (1998).  

The presumption of aggravation applies where there is an 
inservice worsening of the disability regardless of whether 
the degree of worsening was enough to warrant compensation.  
The veteran need not show a specific link between his 
inservice activity and the deterioration of his preservice 
disability.  It is enough if the aggravation occurred in 
service.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 
(1991); Hensley v. Brown, 5 Vet. App. 155, 161-162 (1993).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

As noted above, the report of the veteran's November 1942 
physical examination for service separation notes right ear 
auditory acuity of 12/20 and left ear auditory acuity of 
10/20 and a diagnosis of bilateral defective hearing.  The 
report of the October 1943 physical examination for service 
separation reflects bilateral auditory acuity of 5/15 and a 
diagnosis of bilateral defective hearing of undetermined 
cause.  The Court has directed that auditory acuity of 15/15 
is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  
At the physical examination for service separation, the 
examiner commented that:
(2) Impaired hearing, inability to 
understand commands, tinnitus.  
Conditions existed prior to induction 
into active military service of the 
United States and have not been 
aggravated by service.  Incapacitates in 
that it renders him unable to perform 
duties required of him as a soldier.  

A November 1995 audiological evaluation from Dr. Shea reports 
that the veteran exhibited pure tone thresholds for the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz of 60 
decibels or greater.  The doctor commented:  

This report is based upon what the 
patient told me only, not substantiated 
by any medical records, or other 
documentation.  You have a very severe 
nerve type hearing loss in both ears, 
with very poor comprehension of words, 
inherited from your mother, and made 
worse by exposure to loud noise during 
military service in World War II.  ...  
When you were discharged from the service 
in November 1943, you had a hearing loss 
for which you received a pension from 
1943 to 1957, when it was discontinued.  
Since you are a lot more hard of hearing 
now than you were in 1943, it is unfair 
[that] your pension for your hearing loss 
has been discontinued.  I suggest [that] 
you return to the Veteran's 
Administration and request reinstatement 
of your pension from 1957, due to severe 
hearing loss you now have which was and 
is clearly service related.  

The remainder of clinical documentation of record does not 
address the etiology of the inservice increase in severity of 
the veteran's bilateral hearing loss disability.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service medical records establish that his 
preexisting bilateral hearing loss disability increased in 
severity during his approximately one year period of wartime 
service.  No medical professional has specifically attributed 
the increase to the natural progression of the disability.  
The Army examiner at the October 1943 physical examination 
for service separation concluded that (1) the cause of the 
veteran's hearing loss disability was undetermined and (2) it 
had not been aggravated by his period of active service.  The 
doctor offered no explanation for his conclusions.  In 
reviewing a similar factual scenario, the Court has directed 
that "a bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness."  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  Such a conclusion 
similarly does not constitute clear and unmistakable evidence 
sufficient to rebut the presumption of aggravation.  
Therefore, the Board finds that the Army examiner's bare 
conclusion that the veteran's preexisting bilateral hearing 
loss disability was not aggravated during active service does 
not constitute clear and mistakable evidence sufficient to 
rebut the presumption of aggravation.  Accordingly, the Board 
concludes that service connection is warranted for bilateral 
hearing loss disability.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

